Salomon, J.
This is an appeal from a judgment of conviction against the defendant charging him with unlawfully soliciting business by speaking to pedestrians in front of premises 62 East Fourteenth street, inviting them into a store thereat for the purpose of purchasing ladies’ wearing apparel, in violation of subdivision 3 of section 13 of chapter 24 of the Ordinances of the City of New York. The subdivision reads as follows: “ No property owner, merchant, storekeeper, or person whatsoever, shall stand, or cause or permit any person to stand on the sidewalk or street in front of, or in the entrance or hallway of, any store or building on * * * 14th Street * *" * between 3rd and 9th Avenues, * * * for the purpose of calling the attention of passersby to goods, wares, or merchandise displayed or on sale within it or any other store or building, or solicit business, or attempt by word of mouth or gesture, or by the distribution of handbills or other printed matter, or by the use of mechanical or sound making devices, to entice passersby into such store or building, or any other store or building.”
*12There is no dispute as to the facts and the only question involved is whether or not the ordinance is of such a nature as to justify a holding that the same is unreasonable and in violation of any constitutional rights. It is well-settled law that every statute is presumed to be reasonable and constitutional, and it is well settled that the city of New- York, which is a municipality, is-authorized to pass reasonable ordinances and regulations.
In our opinion the regulation as provided in this subdivision appears to be a reasonable provision and tends to provide against such conduct and acts which may lead to disorder and disturbance.
Judgment is, therefore, affirmed.
Present, Keknochan, P. J., McInerney and Salomon, JJ.